United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1944
Issued: March 7, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 28, 2015 appellant filed a timely appeal of a May 11, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from July 18, 2013, the date of the most recent merit decision, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of the case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
On appeal, appellant contends that the medical evidence submitted in support of her
request for reconsideration is sufficient to establish clear evidence of error on the part of OWCP
and argues that the reports from her attending physicians are sufficient to rebut the opinion of
OWCP’s referral physician.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that appellant, then a 52-year-old distribution and window clerk,
sustained postconcussion syndrome and a resolved neck sprain on April 10, 2009 as a result of
being hit on the head by the top door of a shelf on a general purpose container. She stopped
work on April 10, 2009 and received compensation benefits. Appellant returned to part-time
modified duty for two hours per day on June 8, 2009, increased to working four hours per day on
July 6, 2009, and then six hours per day on July 16, 2009 with restrictions. Thereafter, she
continued to receive wage-loss compensation for periods in which she could not work.
OWCP referred appellant to Dr. Michael Bronshvag, a Board-certified neurologist, for a
second opinion to determine the nature and extent her employment-related conditions. In a
September 16, 2011 report, Dr. Bronshvag noted that a magnetic resonance imaging (MRI) scan
was necessary to evaluate her condition. In a supplemental report dated October 22, 2011, he
asserted that the MRI scan of her neck dated September 2011 was only minimally abnormal and
a February 2011 MRI scan of the brain showed no brain difficulties, but extensive paranasal
sinus disease. X-rays of the neck demonstrated mild degenerative disc disease at C4-7 and
neuroforaminal narrowing. Dr. Bronshvag opined that appellant’s ongoing head pain and
headaches were caused by her paranasal sinusitis, which was not an employment-related
condition. Examination findings of appellant’s neck were benign. Dr. Bronshvag concluded that
her employment-related conditions had resolved without residuals. He opined that appellant had
reached maximum medical improvement and released her to regular duty without restrictions.
In a letter dated June 27, 2012, OWCP advised appellant that it proposed to terminate her
compensation benefits based on the weight of the medical evidence, as represented by
Dr. Bronshvag. It afforded her 30 days to submit additional evidence or argument in
disagreement with the proposed action.
Appellant submitted additional medical evidence, including a July 19, 2012
psychological evaluation from Dr. Frank Lucchetti, a clinical psychologist, and a July 18, 2012
report from Dr. Susan Barnard, a Board-certified family practitioner. These reports both had
found appellant able to return to full-duty work.
By decision dated September 6, 2012, OWCP terminated appellant’s compensation
benefits effective July 21, 2012. It found that the weight of the evidence was represented by
Dr. Bronshvag.
On April 24, 2013 appellant requested reconsideration and submitted a December 16,
2012 report from Dr. Eric Crisostomo, a Board-certified internist, who opined that her
postconcussive symptoms were causally related to her April 10, 2009 employment injury.
By decision dated July 18, 2013, OWCP denied modification of its September 6, 2012
termination decision.
In an appeal request form received by OWCP on April 17, 2015 appellant requested
reconsideration and submitted a March 13, 2015 report from Dr. Mihwa Kim, an optometrist,

2

who diagnosed dizziness and headaches due to a shelf falling on appellant’s head on
April 10, 2009.2
On August 20, 2014 Dr. Nicole Andreatta, appellant’s psychologist, diagnosed a
traumatic brain injury due to the April 10, 2009 employment injury.
In a November 17, 2014 report, Dr. Christina Corey, a Board-certified otolaryngologist,
diagnosed dizziness and headaches. She noted that appellant’s symptoms began in 2009 when a
shelf fell on her head. Dr. Corey reported that appellant was treated with water therapy,
vestibular therapy for six months in 2011, and Botox therapy in the neck, but she continued to
have constant headaches and dizziness.
On February 6, 2015 Dr. Joshua Kuluva, a Board-certified psychiatrist and neurologist,
reported that appellant had been under his care since May 2014 and was seen in his office on
December 21, 2014. He diagnosed postconcussion syndrome and noted that her symptoms
persisted.
In a February 22, 2015 report, Dr. Crisostomo found that appellant suffered from chronic
symptoms such as vertigo, neck pain, and headaches/migraines. He opined that these symptoms
were caused by postconcussive syndrome that began due to an April 10, 2009 employment injury
when a shelf at work fell on her head and neck. Dr. Crisostomo noted that since that date she
had chronic intermittent vertigo and neck pain, as well as more frequent headaches, and migraine
symptoms. He reported that appellant was evaluated and treated by various specialists for her
symptoms, including neurologists, physical therapists, spine specialists, and chronic pain
specialists. Dr. Crisostomo opined that she continued to suffer residuals of her employmentrelated conditions despite these treatments and required ongoing medical treatment for her
symptoms.
By decision dated May 11, 2015, OWCP denied appellant’s request for reconsideration
on the grounds that it was untimely filed and failed to present clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.3 OWCP, through its regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a).4 One such limitation provides that an application
for reconsideration must be received within one year of the date of OWCP’s decision for which

2

On January 3, 2015 appellant filed a claim for a recurrence (Form CA-2a) of total disability. By letter dated
January 22, 2015, OWCP advised her that the claim was not able to be reviewed because her case was formally
terminated for both medical and wage-loss compensation benefits in its September 6, 2012 decision.
3

See Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

4

See Annette Louise, 54 ECAB 783, 789-90 (2003).

3

review is sought.5 The Board has found that the imposition of this one-year time limitation does
not constitute an abuse of the discretionary authority granted OWCP under 5 U.S.C. § 8128(a).6
Section 10.607(b) states that OWCP will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by OWCP in its most recent merit
decision. The reconsideration request must establish that OWCP’s decision was, on its face,
erroneous.7
To establish clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by OWCP.8 The evidence must be positive, precise, and explicit and
must be manifest on its face that OWCP committed an error.9 Evidence that does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.10 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.11 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.12
To establish clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of the OWCP decision.13 The
Board makes an independent determination of whether a claimant has submitted clear evidence
of error on the part of OWCP such that OWCP abused its discretion in denying merit review in
the face of such evidence.14
ANALYSIS
The Board finds that OWCP properly determined that appellant failed to file a timely
request for reconsideration. OWCP’s regulations15 and procedures16 establish a one-year time
5

20 C.F.R. § 10.607(a).

6

See F.R., Docket No. 09-575 (issued January 4, 2010).

7

20 C.F.R. § 10.607(b).

8

See Nancy Marcano, 50 ECAB 110, 114 (1998); Dean D. Beets, 43 ECAB 1153, 157-58 (1992).

9

See M.L., Docket No. 09-956 (issued April 15, 2010).

10

See Richard L. Rhodes, 50 ECAB 259, 264 (1999).

11

See Leona N. Travis, 43 ECAB 227, 241 (1991).

12

See Jimmy L. Day, 48 ECAB 652 (1997).

13

See Veletta C. Coleman, 48 ECAB 367, 370 (1997).

14

See Pete F. Dorso, 52 ECAB 424 (2001); Thankamma Matthews, 44 ECAB 765, 770 (1993).

15

20 C.F.R. § 10.607(a); see Alberta Dukes, 56 ECAB 247 (2005).

16

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (October 2011); see
supra note 13.

4

limit for requesting reconsideration, which begins on the date of the original OWCP decision.
The most recent merit decision was OWCP’s July 18, 2013 decision. Appellant had one year
from the date of this decision to make a timely request for reconsideration. Since OWCP did not
receive her request until April 17, 2015, it was filed outside the one-year time period. As
appellant’s April 17, 2015 request for reconsideration was submitted more than one year after the
July 18, 2013 merit decision, it was untimely filed. Consequently, she must demonstrate clear
evidence of error by OWCP in the denial of her claim.17
The Board finds that the evidence submitted by appellant in support of her request for
reconsideration does not raise a substantial question as to the correctness of OWCP’s May 11,
2015 decision or shift the weight of the evidence of record in her favor. OWCP terminated her
disability compensation effective July 21, 2012 based on the medical opinion of Dr. Bronshvag,
an OWCP referral physician, who opined that she no longer had any residuals or disability
causally related to the accepted April 10, 2009 employment injury.
Dr. Crisostomo’s February 22, 2015 report found that appellant suffered from chronic
symptoms such as vertigo, neck pain, and headaches/migraines caused by the postconcussive
syndrome that began due to the April 10, 2009 employment injury. He asserted that her workrelated conditions had not resolved and required ongoing treatment. The term clear evidence of
error is intended to represent a difficult standard. Even a detailed, well-rationalized medical
report, which could have created a conflict in medical opinion requiring further development if
submitted prior to issuance of the denial decision, does not constitute clear evidence of error.18
While the report of Dr. Crisostomo is generally supportive of appellant’s continuing residuals
and disability, it does not establish clear error in the May 11, 2015 decision.
Similarly, the reports from Drs. Kim, Andreatta, and Corey diagnosing a traumatic brain
injury, dizziness, and headaches due to the April 10, 2009 employment injury are of limited
probative value and insufficient to establish clear evidence of error. As discussed, clear evidence
of error is a difficult standard. It is not enough to show that evidence could be construed so as to
produce a contrary conclusion. Instead, the evidence must shift the weight in appellant’s favor.19
Thus, the Board finds that the reports of Drs. Kim, Andreatta, and Corey are insufficient to shift
the weight of the evidence in favor of appellant or raise a fundamental question as to the
correctness of OWCP’s termination decision.
The February 6, 2015 report from Dr. Kuluva does not address how appellant’s
continuing total disability was caused by the April 10, 2009 employment injury. Evidence which
is irrelevant to the issue which was decided by OWCP does not establish clear evidence of
error.20

17

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

18

See D.G., 59 ECAB 455 (2008); L.L., Docket No. 13-1624 (issued December 5, 2013).

19

See M.N., Docket No. 15-0758 (issued July 6, 2015).

20

T.M., Docket No. 15-1571 (issued November 5, 2015).

5

As the evidence submitted by appellant is insufficient to raise a substantial question as to
the correctness of OWCP’s last merit decision, she has not established clear evidence of error.21
On appeal, appellant contends that the medical evidence submitted in support of her
claim is sufficient to establish clear evidence of error on the part of OWCP and argues that the
reports from her attending physicians are sufficient to rebut the opinion of Dr. Bronshvag. As
explained, the burden of proof is intended to be difficult when a request for reconsideration has
been filed after the one-year filing period.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration on
the basis that it was not timely filed and did not establish clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the May 11, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 7, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

21

See supra note 13.

6

